IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

In re the Marriage of:                      )       No. 80360-3-I

PAUL SKORNIAKOFF,                           )       DIVISION ONE
                                            )
                           Petitioner,
                 v.                         )       UNPUBLISHED OPINION

TRACEY SKORNIAKOFF,

                           Respondent.      )
       PER CURIAM.    —   Paul Skorniakoff filed a motion for discretionary review of

superior court orders denying his motion to disqualify the judge and retaining jurisdiction

of Tracey Skorniakoff’s motion to modify spousal maintenance. This court granted

discretionary review. Paul contends, and Tracey concedes, that the superior court

erred in denying his motion to disqualify and that the matter must be remanded for

further proceedings before a different judge. We accept the concession of error and

remand for further proceedings consistent with this opinion.




                                             (A4      1111